                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            PAUL ALAN BROWN,
                                   7                                                       Case No. 17-cv-02834-JCS
                                                            Plaintiff,
                                   8
                                                    v.                                     ORDER REGARDING MOTIONS FOR
                                   9                                                       SUMMARY JUDGMENT
                                            NANCY A. BERRYHILL,
                                  10                                                       Re: Dkt. Nos. 20, 25
                                                            Defendant.
                                  11

                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff Paul Alan Brown brought this action seeking judicial review of the final decision

                                  14   of Defendant Nancy Berryhill, Acting Commissioner of Social Security (the “Commissioner”)

                                  15   denying Brown’s application for supplemental security income under Title XVI of the Social

                                  16   Security Act. Brown argues that an administrative law judge (“ALJ”) committed reversible error

                                  17   when he improperly evaluated the medical evidence in the record, Brown’s credibility, and

                                  18   Brown’s residual functional capacity. Brown further argues that the ALJ erred when he failed to

                                  19   obtain expert testimony and relied on the Medical-Vocational Guidelines (sometimes referred to as

                                  20   “grids”). The parties have filed cross motions for summary judgment pursuant to Civil Local Rule

                                  21   16-5. For the reasons stated below, Brown’s motion is GRANTED, the Commissioner’s motion is

                                  22   DENIED, and the case is REMANDED for further administrative proceedings in accordance with

                                  23   this order.1

                                  24   II.     BACKGROUND
                                  25           A.        Procedural History
                                  26           On October 31, 2013, Brown applied for supplemental security income for alleged

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   disability beginning on January 1, 2013. Administrative Record (“AR,” dkt. 13) 56. Brown’s

                                   2   claims were initially denied on February 28, 2014, and they were denied upon reconsideration on

                                   3   May 29, 2014. Id. at 83–87, 91–96. Brown filed a written request for a hearing before an ALJ on

                                   4   June 19, 2014. Id. at 98. A hearing was held on May 25, 2016. Id. at 39–54. Brown appeared by

                                   5   phone before ALJ David R. Mazzi because he did not have a current form of identification and

                                   6   therefore was unable to enter the building. Id. at 22, 39. Brown was represented by Jessica

                                   7   Redditt, an attorney, who appeared in person at the administrative hearing and continues to

                                   8   represent him before this Court. See id. at 39. Impartial vocational expert Jeff Beeman, M.Ed.,

                                   9   (“VE Beeman”) also appeared by telephone and testified at the hearing. Id. On September 12,

                                  10   2016, the ALJ issued an unfavorable decision, finding that Brown was not disabled under §

                                  11   1614(a)(3)(A) of the Social Security Act. Id. at 22–32. Brown requested review of the ALJ’s

                                  12   decision, which the Social Security Administration Appeals Council denied on March 14, 2017,
Northern District of California
 United States District Court




                                  13   “finding no reason under [its] rules to review [the ALJ’s] decision.” Id. at 1–3. Brown filed a

                                  14   complaint on May 17, 2017, seeking judicial review by this Court. Complaint (dkt. 1) at 2.

                                  15   Pursuant to Civil Local Rule 16-5, Brown filed a motion for summary judgment, and the

                                  16   Commissioner filed a cross-motion for summary judgment. See Brown’s Mot (dkt. 20); Comm’r’s

                                  17   Mot. (dkt. 25).

                                  18          B.    Brown’s Background
                                  19                1. Personal History
                                  20          Brown’s mother died in a car accident when Brown was two years old. AR 410. After his

                                  21   mother’s death, Brown and his father moved in with his grandparents, who lived in Hayward,

                                  22   California. Id. Brown’s father as well as his grandparents died when was seventeen years old. Id.

                                  23   Following their death, Brown lived in three foster care homes until he was eighteen years old, at

                                  24   which point he lived with his uncle for a short period of time. Id. He was then homeless between

                                  25   the ages of eighteen and twenty. Id. Brown dropped out of high school in the eleventh grade, but

                                  26   he has obtained his general equivalency diploma. Id. He has one half brother and two half-sisters.

                                  27   Id. Brown is not married, and he does not have any children. Id.

                                  28
                                                                                        2
                                   1                2. Medical and Legal History

                                   2          Brown sustained a traumatic brain injury at the age of four when he was hit by a car. Id.

                                   3   He also sustained a head injury when he was nine years old “when he was hit in the forehead by a

                                   4   rock while playing with friends.” Id. Brown has also “suffered numerous head injuries from

                                   5   fighting and being jumped.” Id. at 275.

                                   6          Brown has a history of substance abuse as well as mental health issues. Id. at 410–11. He

                                   7   has been arrested and taken to the Washington Hospital Healthcare System’s emergency

                                   8   department as well as the John George Psychiatric Pavilion for injuries and behavioral incidents

                                   9   related to alcohol intoxication, including incidents that involved combative or suicidal behavior.

                                  10   See, e.g., id. at 331, 350–52, 365–71, 369, 532–39. Brown began to experience psychiatric

                                  11   symptoms following the deaths of his father and his grandparents when he was seventeen years

                                  12   old. Id. at 410. Brown suffers from depression and anxiety. Id. at 419. He also exhibits
Northern District of California
 United States District Court




                                  13   antisocial personality traits and has reported experiencing auditory hallucinations. Id. at 419, 518.

                                  14   Brown’s “legal history includes petty theft, strong armed robbery, drunk in public, public

                                  15   intoxication, and a DUI.” Id. at 410.

                                  16                    a. Willow Rock Center: February and May 2009
                                  17          Brown was admitted to Willow Rock Center in San Leandro, California, in February and

                                  18   May of 2009. AR 252–53, 256–259. In February 2009, Brown was admitted for “new onset

                                  19   psychosis.” Id. at 252. Natalie Aitchinson, M.D., noted that on admission, Brown was “very

                                  20   agitated, paranoid, delusional,” and “made threats on the unit stating the staff has sexually

                                  21   molested him.” Id. Later in his stay and following a change in medication, Dr. Aitchinson found

                                  22   that Brown “became somewhat less delusional, although he still appeared to be responding to

                                  23   internal stimuli and had thought blocking.” Id. In May 2009, Brown was admitted to Willow

                                  24   Rock after having gotten into a physical altercation with his uncle while intoxicated. Id. at 257.

                                  25   David Camenisch, M.D., noted that Brown was not compliant with his medication, but he also

                                  26   noted that Brown did “not give an indication of recurrence of psychosis at this time.” Id. at 256.

                                  27                    b. Ahmed El-Sokkary, Psy.D.
                                  28          Ahmed El-Sokkary, Psy.D., examined Brown on August 23, 2010. Id. at 274–76. Dr. El-
                                                                                         3
                                   1   Sokkary performed a mental status exam, the Wechsler Adult Intelligence Scales, Third Edition

                                   2   (“WAIS-III”), the Wechsler Memory Scale, Third Edition (“WMS-III”), and the Bender Visual

                                   3   Motor Gestalt Test, Second Edition (“Bender-Gestalt Test”). Id. With respect to Brown’s mental

                                   4   status exam, Dr. El-Sokkary found that Brown was “withdrawn and appeared to be internally

                                   5   preoccupied.” Id. at 274. He noted that Brown “reported feeling confused and drowsy” and that

                                   6   Brown’s “affect was flat.” Id. Dr. El-Sokkary also determined that Brown’s mental status exam

                                   7   showed that Brown had an “underproductive thought process.” Id. at 275. Dr. El-Sokkary noted

                                   8   that Brown’s WAIS-III Full Scale IQ was 77, which was in the “Borderline range.” Id. at 275.

                                   9   With respect to the WMS-III, Dr. El-Sokkary indicated that Brown’s “spatial span forward,

                                  10   backwards, and letter number sequencing results were all below normal limits.” Id. Concerning

                                  11   the Bender-Gestalt Test, Dr. El-Sokkary found that Brown’s performance “suggested normal

                                  12   visual motor integration abilities that are within the high average range.” Id. at 256–57. On Axis
Northern District of California
 United States District Court




                                  13   I,2 Dr. El-Sokkary diagnosed Brown with: (1) “Psychotic Disorder, nos”3; (2) “Mood disorder,

                                  14

                                  15

                                  16
                                       2
                                           The court in Nguyen v. Astrue explained physicians’ diagnoses based on this system as follows:

                                  17                    The American Psychiatric Association’s Multiaxial Assessment is set
                                                        forth in the Diagnostic and Statistical Manual of Psychiatric
                                  18                    Disorders, (“DSM-IV”) (4th Ed. 2005), at pp. 23–37:
                                                        Axis I: Clinical Disorders
                                  19                            Other Conditions That May Be a Focus of Clinical Attention
                                                        Axis II: Personality Disorders
                                  20                            Mental Retardation
                                                        Axis III: Medical Conditions
                                  21                    Axis IV: Psychosocial and Environmental Problems
                                                        Axis V: Global Assessment of Functioning (“GAF”).
                                  22                    The GAF Scale “[c]onsider[s] psychological, social, and occupational
                                                        functioning on a hypothetical continuum of mental health-illness.”
                                  23                    Id. at 34.

                                  24   No. CIV S-07-1372 (EFB), 2009 WL 747321, at *4 n.9 (E.D. Cal. Mar. 20, 2009). See also
                                       Salazar v. Colvin, No. C-11-03840 (RMW), 2014 WL 3728453, at *4 n.5 (N.D. Cal. July 28,
                                  25   2014) (explaining in detail the “five axes in the DSM Diagnostic system” and how they “each
                                       relat[e] to a different aspect of a mental disorder”).
                                  26
                                       3
                                         “‘NOS’ is a short-form for the diagnosis of ‘not otherwise specified.’” Wright v. Astrue, 624 F.
                                       Supp. 2d 1095, 1103 n.3 (N.D. Cal. 2008). It “is a category for disorders that include
                                  27   symptomatology . . . about which there is inadequate information to make a specific diagnosis or
                                       about which there is contradictory information, or disorders with psychotic symptoms that do not
                                  28   meet the criteria for any Psychotic Disorder.” Id. (citing American Pyschiatric Association
                                       Diagnostic and Statistical Manual of Mental Disorders 4th Ed., Section 298.9 (2000)).
                                                                                           4
                                   1   nos”; (3) “R/O4 Cognitive Disorder, nos”; and (4) “R/O Alcohol Related Disorder, nos.” Id. at

                                   2   276.

                                   3           Dr. El-Sokkary concluded that, “[b]ased solely on the current evaluation and from a strictly

                                   4   cognitive and emotional standpoint, [Brown] demonstrated a limited capacity to understand,

                                   5   remember, and perform simple tasks.” Id. He also concluded that Brown “ struggled to maintain

                                   6   a sufficient level of concentration, persistence, and pace which indicates that he would have

                                   7   difficulty in a competitive work setting.” Id. Lastly, Dr. El-Sokkary noted that Brown “struggled

                                   8   throughout the evaluation to adequately relate and interact” and, accordingly, concluded that

                                   9   Brown “therefore would have difficulty appropriately interacting with supervisors and co-workers

                                  10   at this time.” Id.

                                  11                        c. Santa Rita Jail: November 2010–August 2011
                                  12           Brown has been incarcerated for brief periods of time at Santa Rita Jail, often on alcohol-
Northern District of California
 United States District Court




                                  13   related charges. See AR 426–27, 520–23, 529–31. For example, Brown’s initial intake and

                                  14   screening form indicates that Brown exhibited aggressive behavior and was intoxicated due to

                                  15   alcohol consumption in early November 2010. Id. at 427. In another initial screening form from

                                  16   the same period of incarceration, Stacey Worgull, LCSW, a psychiatric social worker, noted that

                                  17   Brown “appeared distractable, made no eye contact,” and exhibited a “tangential thought process.”

                                  18   Id. at 435. Worgull further noted that Brown “appeared mildly ankeas [sic] about being in

                                  19   custody” and that he “appear[ed] vulnerable.” Id. Worgull diagnosed Brown with “Pyschotic

                                  20   Disorder NOS versus R/O Cognitive Dis[order] NOS” and “Alcohol Abuse.” Id. He was released

                                  21   two days later. Id. at 426. During these brief periods of incarceration, Worgull noted that Brown

                                  22   exhibited a slowed or distracted thought process. For instance, when Brown was reincarcerated in

                                  23   late December 2010, Worgull noted in an initial screening form that Brown “made little eye

                                  24   contact” and that he was “looking around fleetingly” as though he might be responding to

                                  25   “internal stimuli.” Id. at 527. Worgull further noted that Brown’s thought process was “slow” but

                                  26   “organized.” Id. Worgull diagnosed Brown with “Psychotic Disorder NOS.” Id.

                                  27

                                  28
                                       4
                                        “R/O” is an abbreviation for “rule out.” See Cha Yang v. Comm’r of Soc. Sec., 488 F. App’x
                                       203, 205 (9th Cir. 2012).
                                                                                       5
                                   1          Jennifer Chaffin, M.D., saw Brown in late July 2011. Id. at 526. She noted Brown was

                                   2   “disoriented / disorganized” and that Brown “present[ed] as cognitively slowed,” as Brown “ha[d]

                                   3   difficulty putting thoughts together.” Id. Dr. Chaffin further noted that Brown informed her that

                                   4   he previously had taken medication that helped him focus and that he was willing to take

                                   5   medication at the time of the visit. Id. Dr. Chaffin diagnosed Brown with “Psychosis NOS—R/O

                                   6   Disorganized Schizophrenia vs Cognitive D[isorder] NOS” and “ETOH5 Dependence.” Id. Dr.

                                   7   Chaffin prescribed Risperdal. Id.

                                   8          Bonnie Cook, LMFT, a marriage and family therapist, saw Brown in August 2011. Id. at

                                   9   524. She noted that Brown was “calm and coop[erative]” and that Brown made “poor eye

                                  10   contact.” Id. She further noted that Brown seemed “somewhat ‘spacey’” in that he was “slow to

                                  11   organize [his] thoughts,” but that Brown “communicated adequately.” Id. Brown indicated that

                                  12   his medication was “working well” and, without it, he “has too many negative thoughts and gets
Northern District of California
 United States District Court




                                  13   out of control.” Id. Cook noted that Brown last had access to medication two years earlier at John

                                  14   George Psychiatric Pavilion and that Brown has not had a “regular” medical doctor. Id.

                                  15                    d. Villa Fairmont Mental Health Rehabilitation Center: August 2011
                                  16          Brown was hospitalized for approximately two weeks at Villa Fairmont Mental Health

                                  17   Center (“Villa Fairmont”) in San Leandro, California, in August 2011. Id. at 292. In Brown’s

                                  18   discharge summary, Luisito M. Roxas, M.D., noted that Brown “did quite well during this

                                  19   hospitalization” and that there was “[n]o evidence of psychosis noted.” Id. at 294. Dr. Roxas

                                  20   further noted that he discontinued Brown’s prescription for Risperdal because of an elevated liver

                                  21   function test result. Id. Dr. Roxas reasoned that Brown’s elevated liver function was not

                                  22   “consistent with alcoholic hepatitis since [Brown] has been sober for a while and liver function

                                  23   tests are also still going up instead of improving.” Id. Accordingly, Dr. Roxas attributed Brown’s

                                  24   elevated liver function test result to Brown’s use of Risperdal. Id. Dr. Roxas noted that Brown

                                  25   had been diagnosed with “psychotic disorder NOS” on two occasions prior to Brown’s

                                  26
                                  27   5
                                        “ETOH is the chemical abbreviation for ethyl alcohol or ethanol, the medical term for alcohol.”
                                  28   Patrick v. Devon Health Services, Inc., 828 F. Supp. 2d 781, 785 n.3 (E.D. Pa. 2011) (citing
                                       Capone v. Aetna Life Ins. Co., 592 F.3d 1189, 1193 n.4 (11th Cir. 2010)).
                                                                                        6
                                   1   hospitalization at Villa Fairmont. Id. Dr. Roxas found, however, that Brown’s “diagnosis [wa]s

                                   2   not really clear yet” and that “it might be helpful for [Brown] to be off medication to help clear up

                                   3   his liver and also to clarify the diagnosis.” Id. at 295.

                                   4                     e. Fred Finch Youth Center: December 2011–January 2012
                                   5          Brown was admitted to the Supportive Housing for Transition Aged Youth (“STAY”)

                                   6   program at the Fred Finch Youth Center in Oakland, California, in December 2011. Id. at 376. A

                                   7   report from January 2012 indicates that Brown was studying to take the exam to obtain his general

                                   8   equivalency diploma. Id. at 380. The report also indicates that he “[v]olunteered while living at a

                                   9   homeless shelter program ‘Hope for Love’ where he stood outside stores and collected donations

                                  10   for the homeless.” Id. at 381. In January 2012, Jeremiah Maller, CSW, conducted a mental status

                                  11   exam and found that Brown’s cognition was impaired, his speech was slowed, his thought process

                                  12   was circumstantial, tangential, and rambling, and he exhibited a flight of ideas. Id. at 382.
Northern District of California
 United States District Court




                                  13   Additional risk factors included that Brown exhibited impulsive or threatening behavior and that

                                  14   Brown had a history of substance abuse. Id. at 383. On Axis I, Maller diagnosed Brown with

                                  15   “Psychotic D/O NOS” and “Alcohol Abuse in Early Full Remission.” Id. He deferred diagnosis

                                  16   on Axis II. Id. He concluded that Axis III was not applicable to Brown’s conditions, and he

                                  17   determined that Brown suffered from various psychological and environmental problems on Axis

                                  18   IV. Id. On Axis V, Maller determined that Brown had a GAF of 50, noting that Brown had

                                  19   previously had a GAF of 28 within the past year. Id. at 384. In his interpretive summary, Maller

                                  20   wrote that Brown’s mental health symptoms have “present[ed] significant barriers to his

                                  21   functioning and have resulted in him experiencing chronic homelessness, unemployment, and

                                  22   frequent incarceration.” Id. at 385. Maller indicated that Brown would benefit from “supportive

                                  23   services” and “psychotropic medication.” Id.

                                  24                     f. Santa Rita Jail: July 2012–November 2012
                                  25          Seth Page, LMFT, a behavioral health clinician, saw Brown during a period of

                                  26   incarceration at Santa Rita Jail in 2012. See, e.g., id. at 516, 518–19. Page noted that Brown was

                                  27   arrested in late July 2012 for resisting arrest and public drunkenness. Id. at 519. In July, Page

                                  28   noted that Brown was not on any “psychiatric medication [and] d[id] not want to be.” Id. Page
                                                                                          7
                                   1   further noted that Brown reported that Risperdal “gives him liver problems.” Id. In September,

                                   2   however, Page noted that Brown reported wanting medication and that he was sporadically

                                   3   “hearing voices” that “put him down” and “tell him that he’s no good.” Id. at 518. Page moved

                                   4   up Brown’s appointment with a medical doctor in October after Brown reported that he was

                                   5   depressed and was “having a hard time managing his thoughts.” Id. at 516. Page noted that

                                   6   Brown also indicated that he wanted medication “to calm him down” because he felt “anxious”

                                   7   and had difficulty sleeping. Id.

                                   8          Mcheko Graves-Matthews, M.D., saw Brown in October and November 2012. In October,

                                   9   Dr. Graves-Matthews noted that Brown was more willing to consider to take psychiatric

                                  10   medication because he was “becoming more symptomatic” than when Page saw him in August

                                  11   2012 in that he was experiencing paranoia, auditory hallucinations, and insomnia. Id. at 514. Dr.

                                  12   Graves-Matthews further noted that Brown “present[ed] as quite disorganized” and that Brown
Northern District of California
 United States District Court




                                  13   “ramble[d] about various ‘odd’ experiences he [was] having such as thought broadcasting (hearing

                                  14   others[’] thoughts about him) and ideas of reference.” Id. Dr. Graves-Matthews prescribed

                                  15   Risperdal and lithium. Id. He diagnosed Brown with “Psychotic Disorder, nos R/O

                                  16   Schizophrenia/Bipolar Disorder with psychotic feas/Substance Induced Psychosis.” Id. In

                                  17   subsequent visits later in October and in November 2012, Dr. Graves-Matthew noted that Brown’s

                                  18   symptoms had improved and that he was “much more relaxed” even though he still experienced

                                  19   some paranoia. Id. at 510, 512.

                                  20                    g. Fred Finch Youth Center: November 2013
                                  21          In a report from November 2013, a clinician at Fred Finch Youth Center changed Brown’s

                                  22   alcohol abuse diagnosis to being in “Full Remission” because Brown “ha[d] been clean and sober

                                  23   for the past year.” Id. at 389. The clinician also noted that Brown started “the process of enrolling

                                  24   in community college while completing test sections to receive his” general equivalency diploma

                                  25   and that Brown “increased contact” with the STAY Program so as to work on improving his

                                  26   activities of daily living and social skills. Id. at 392. Moreover, the clinician indicated that Brown

                                  27   was working “both independently and with the support of an employment specialist.” Id. The

                                  28   clinician further noted, however, that Brown was still disorganized and had trouble keeping track
                                                                                         8
                                   1   of papers and appointments. Id. at 394.

                                   2                    h. Ede Thomsen, Ph.D.
                                   3          Ede Thomsen, Ph.D., examined Brown on February 14, 2014. Id. at 409–22. In addition

                                   4   to conducting a clinical interview, Dr. Thomsen also administered the following tests:

                                   5   (1) Repeatable Battery for the Assessment of Neuropsychological Status, Form A (“RBANS-A”);

                                   6   (2) Weschler Abbreviated Scale of Intelligence (“WASI”); (3) Trail Making A and B; (4) Clock

                                   7   Drawing Task; (5) Annotated Mini Mental State Examination (“AMMSE”); (6) Beck Depression

                                   8   Inventory (“BDI”); (7) Beck Anxiety Inventory (“BAI”); and (8) Millon Clinical Multiaxial

                                   9   Inventory-III (“MCMI-III”). Id. at 412.

                                  10          Dr. Thomsen first addressed Brown’s cognitive functioning. According to Dr. Thomsen,

                                  11   Brown’s overall IQ was 100, placing Brown in the fiftieth percentile. Id. Dr. Thomsen also found

                                  12   that Brown “ha[d] a severe deficit” with respect to his ability to maintain attention and
Northern District of California
 United States District Court




                                  13   concentration; Brown’s score on the RBANS-A “place[d] him in the extremely low range of

                                  14   functioning at the 2nd percentile.” Id. at 413. Dr. Thomsen also found that Brown had a mild

                                  15   impairment in terms of his executive functioning. Id. With respect to Brown’s memory, Dr.

                                  16   Thomsen determined that Brown tested “within normal limits in this domain.” Id. Dr. Thomsen

                                  17   also found that Brown had a mild limitation concerning his language functioning, as he scored “in

                                  18   the average range at the 23rd percentile” of the language index of the RBANS. Id. at 414.

                                  19          Dr. Thomsen then turned to Brown’s emotional functioning. Dr. Thomsen found that

                                  20   Brown experienced “minimal depression” and “mild anxiety” according to the BDI and BAI,

                                  21   respectively. Id. at 414. Dr. Thomsen determined that Brown’s test results on the MCMI-III

                                  22   showed that Brown was not malingering. Id. at 415. Dr. Thomsen further determined that “[t]he

                                  23   results of Mr. Bown’s MCMI-III indicate that on the basis of the test data, it may be assumed that

                                  24   he is experiencing a severe mental disorder.” Id. Dr. Thomsen further found that, “[a]ccording to

                                  25   the MCMI-III, Mr. Brown has Major Depression, Generalized Anxiety Disorder, and Psychoactive

                                  26   Substance Abuse NOS.” Id. at 418. In addition, Dr. Thomsen determined that Brown “may also

                                  27   have Dependent Personality Traits, Antisocial Personality Traits, Depressive Personality Traits,

                                  28   Depressive Personality Features, and Avoidant Personality Features.” Id.
                                                                                         9
                                   1          On Axis I, Dr. Thomsen diagnosed Brown with “Major Depressive Disorder, Recurrent,

                                   2   Mild,” “Anxiety Disorder NOS,” and “Polysubstance Dependence in Sustained Full Remission.”

                                   3   Id. at 419. On Axis II, Dr. Thomsen diagnosed Brown with “Dependent Personality Traits,

                                   4   Antisocial Personality Traits, Depressive Personality Features, and Avoidant Personality

                                   5   Features.” Id. Dr. Thomsen deferred diagnosis on Axis III. Id. On Axis IV, Dr. Thomsen noted

                                   6   that Brown had “[f]ew social supports,” “financial problems,” and “difficulty attaining physical

                                   7   and mental health care.” Id. Dr. Thomsen also noted that Brown was unemployed. Id. On Axis

                                   8   V, Dr. Thomsen found that Brown had a GAF of 45. Id.

                                   9          In conclusion, Dr. Thomsen found that Brown had mild limitations with respect to

                                  10   Brown’s ability to “[g]et along and work with others” as well as Brown’s ability to “[r]espond

                                  11   appropriately to changes in a routine work setting and deal with normal work stressors.” Id. at

                                  12   422. Dr. Thomsen determined that Brown had moderate restrictions in terms of his ability to:
Northern District of California
 United States District Court




                                  13   (1) “[u]nderstand, remember, and carry out detailed instructions”; (2) “perform at a consistent

                                  14   pace without an unreasonable number and length of rest periods”; and (3) “[c]omplete a normal

                                  15   workday and workweek without interruptions from psychologically based symptoms.” Id. Lastly,

                                  16   Dr. Thomsen found that Brown had marked restrictions concerning his ability to “[m]aintain

                                  17   attention and concentration for two hour segments” as well as his ability to “[m]aintain regular

                                  18   attendance and be punctual within customary, usually strict tolerances.” Id.

                                  19                    i. Kevin Gregg, M.D.
                                  20          Kevin Gregg, M.D., a state agency consultant, reviewed Brown’s medical records in

                                  21   February 2014 and found that he suffered from the following medically determinable impairments:

                                  22   affective disorders (primary, severe); anxiety disorders (secondary, severe); and substance

                                  23   addiction disorders (other, severe). AR 62. Dr. Gregg considered Listings 12.04 (affective

                                  24   disorders), 12.06 (anxiety-related disorders), and 12.09 (substance addiction disorders) and found

                                  25   none of Brown’s medically determinable impairments satisfied the ‘paragraph A’ criteria for any

                                  26   of those Listings. Id. Dr. Gregg also evaluated whether any of Brown’s impairments satisfied the

                                  27   ‘paragraph B’ criteria for the same Listings and determined that they did not. Id. at 62–63. Dr.

                                  28   Gregg found that Brown had a mild restriction of activities of daily living, a mild difficulty in
                                                                                        10
                                   1   maintaining social functioning, moderate difficulties in maintaining concentration, persistence, or

                                   2   pace, and “One or Two” episodes of decompensation of extended duration. Id. He also concluded

                                   3   that Brown’s impairments did not meet the ‘paragraph C’ criteria for Listings 12.04, 12.06, and

                                   4   12.09. Id. at 63. He attributed “great weight” to Dr. Thomsen’s opinion. Id. at 64.

                                   5          Dr. Gregg then completed an RFC and found that Brown had moderate limitations

                                   6   concerning his ability to “understand and remember detailed instructions,” his ability to “carry out

                                   7   detailed instructions,” his ability to “maintain attention and concentration for extended periods,”

                                   8   his ability to “perform activities within a schedule, maintain regular attendance, and be punctual

                                   9   within customary tolerances,” and his ability to “complete a normal workday and workweek

                                  10   without interruptions from psychologically based symptoms and to perform at a consistent pace

                                  11   without an unreasonable number and length of rest periods.” Id. at 64–65. Accordingly, Dr.

                                  12   Gregg concluded that Brown “is able to meet the basic mental and emotional demands of
Northern District of California
 United States District Court




                                  13   competitive, remunerative unskilled work.” Id. at 65.

                                  14                    j. Anna Franco, Psy.D.
                                  15          Anna Franco, Psy.D, a state agency consultant, completed a reconsideration analysis in

                                  16   May 2014. Id. at 69–81. She reviewed Brown’s medical history and found that he suffered from:

                                  17   affective disorders (primary, severe); anxiety disorders (secondary, severe) and substance

                                  18   addiction disorders (other, severe). Id. at 75. She considered the same listings that Dr. Gregg

                                  19   considered, namely Listings 12.04, 12.06, and 12.09, and she reached the same conclusion that

                                  20   Brown’s impairments do not satisfy the ‘paragraph A,’ ‘paragraph B,’ or ‘paragraph C’ criteria for

                                  21   any of those listings. Id. at 75–76. Like Dr. Gregg, she attributed “great weight” to Dr.

                                  22   Thomsen’s opinion and found that he suffered from the same moderate limitations as discussed

                                  23   above. Id. at 76–79. Dr. Franco found that Brown’s impairments limited him to unskilled work

                                  24   and that he was not disabled. Id. at 80.

                                  25                    k. Alameda County Behavioral Health Care Services: September 2014–April
                                                           2016
                                  26
                                  27          Brown visited Alameda County Behavioral Health Care Services several times between

                                  28   September 2014 and April 2016. See id. at 548–69. In September 2014, Kate Wadsworth,
                                                                                        11
                                   1   LSCW, diagnosed Brown with “DEPRESSIVE DISORDER NOS” on Axis I. Id. at 564. On Axis

                                   2   II, she deferred diagnoses. Id. On Axis III, Wadsworth found that Brown had “No General

                                   3   Medical Condition.” Id. On Axis IV, she listed numerous legal and socioeconomic problems,

                                   4   including that Brown was at risk of losing his apartment and that Brown did not have “familial

                                   5   support” or a “source of income.” Id. She further noted that Brown was looking for a job, “but

                                   6   [his] past criminal background [was] making it very difficult for him to obtain employment.” Id.

                                   7   On Axis V, Wadsworth noted that Brown had a GAF of 56. Id. At a subsequent visit, Wadsworth

                                   8   found that Brown had a GAF of 60. Id. at 558. She noted that Brown had been sober for two

                                   9   years and had been attending Alcoholics Anonymous meetings daily. Id. At other subsequent

                                  10   visits, Brown reported that he was proud for getting a job, going to the gym, attending Alcoholics

                                  11   Anonymous meetings, going to church, and having increased focus. Id. at 554, 560.

                                  12          In April 2016, Janetta Gerlingson, M.D., noted that Brown expressed a desire to increase
Northern District of California
 United States District Court




                                  13   his medication because he wanted to decrease in his psychiatric symptoms. Id. at 548. Brown

                                  14   reported experiencing anxiety attacks and auditory hallucinations. Id. Dr. Geringson noted that

                                  15   Brown had been “more depressed and more anxious” recently, and he had been started on

                                  16   medications. Id. at 550. She found that Brown had a GAF of 40. Id.

                                  17                3. Administrative Hearing on May 25, 2016
                                  18          The ALJ began his examination of Brown with questions concerning Brown’s employment

                                  19   history. Id. at 41–42. He asked Brown whether he was currently employed, and Brown testified

                                  20   that he was not. Id. at 42. The ALJ then remarked that the Social Security earnings record

                                  21   indicate that Brown worked for Target in 2013 and 2014. Id. Redditt explained that she did not

                                  22   believe that the earnings record was correct, and the ALJ remarked that the earnings record was

                                  23   unverified and listed a different name than Brown’s. Id. at 42–43. The ALJ then asked Brown

                                  24   whether he was currently taking any medications, and Brown testified that he was taking

                                  25   medications for depression and anxiety. Id. at 43. He further testified that he was seeing a

                                  26   pyschiatrist, who prescribed his medications. Id.

                                  27          The ALJ also asked Brown about his daily activities. Id. at 43. Brown testified that “on

                                  28   normal days,” he would “wake up” and “focus on sitting in the house, getting ready.” Id. at 44.
                                                                                       12
                                   1   He further testified that he usually attends Alcoholics Anonymous meetings and that he would

                                   2   either go to work or “try to find an activity to do” if he was not working. Id. The ALJ asked

                                   3   Brown whether he had worked recently, and Brown testified that he worked as a dishwasher at

                                   4   Home Town Buffett for a few months in 2015. Id. He further testified that he did janitorial work

                                   5   at a Mexican restaurant for several months after he worked at Home Town Buffet. Id. at 44–45.

                                   6   The ALJ asked Brown whether he experienced any difficulty while performing those jobs, and

                                   7   Brown testified that he had trouble focusing. Id. at 45. Brown explained that “[t]here were these

                                   8   days when [the workdays] would be too fast for [him] to actually concentrate and multitask.” Id.

                                   9   Brown also testified that he “would ask for less hours” when it became difficult for him to

                                  10   complete his job duties. Id. The ALJ asked Brown whether he has had problems focusing for a

                                  11   long time, and Brown answered in the affirmative. Id. at 46.

                                  12          Redditt then began her examination of Brown by asking Brown what sort of mental health
Northern District of California
 United States District Court




                                  13   conditions he was currently experiencing. Id. Brown testified that he was currently suffering

                                  14   from depression and anxiety and that he had trouble focusing and concentrating. Id. He further

                                  15   testified that he experiences auditory hallucinations in the form of the voices of “other people, or

                                  16   dead family members that [have] pass[ed] away” that tell him he “was no good,” he “wasn’t worth

                                  17   it,” he “shouldn’t be alive,” and that he will not “achieve” anything. Id. Redditt asked Brown

                                  18   about the symptoms he experiences when he becomes anxious, and Brown testified that he feels

                                  19   “very tingled,” his “heart starts beating faster,” he “start[s] breathing heavily,” and it becomes

                                  20   difficult for him to concentrate. Id. at 47. Redditt further questioned Brown regarding his anxiety,

                                  21   asking whether he experiences anxiety at night. Id. Brown answered in the affirmative. Id.

                                  22   Redditt asked Brown whether his anxiety affects his ability to sleep, and Brown testified that he

                                  23   has difficulty falling asleep and staying asleep. Id. He also testified that he sleeps approximately

                                  24   five or six hours per night. Id. Redditt then asked Brown about his current medications. Id. at 48.

                                  25   Brown testified that he took Prozac and Naproxen. Id. Redditt asked Brown whether he

                                  26   experienced any side effects from his medications, and Brown testified that the thought the

                                  27   Naproxen made him feel drowsy. Id.

                                  28          VE Beeman and the ALJ then discussed Brown’s work history before the ALJ asked
                                                                                         13
                                   1   Brown whether his most recent jobs at Home Town Buffet and a Mexican restaurant were part-

                                   2   time. Id. at 48–49. Brown testified that both of those jobs were part-time. Id. at 50. The ALJ

                                   3   also asked Brown about his attendance at Alcoholics Anonymous meetings and whether he had

                                   4   been clean and sober. Id. Brown testified that he had been clean and sober, but he relapsed once

                                   5   in October of 2014. Id.

                                   6          Redditt then began her examination of VE Beeman by asking VE Beeman if, “[a]ssuming

                                   7   an individual with [Brown’s] age, education, and work history,” there would be “any jobs if

                                   8   [Brown] had moderate to marked limitation in the ability to perform activities within a schedule

                                   9   and maintain regular attendance.” Id. at 50–51. VE Beeman testified that such an individual

                                  10   “would not be employable.” Id. at 51. Redditt then asked whether there would be any jobs that an

                                  11   individual of Brown’s age, education, and work history could perform if that individual had “more

                                  12   than a 20 percent reduction in the ability to function” in terms of “maintain[ing] concentration,
Northern District of California
 United States District Court




                                  13   persistence, and pace.” Id. VE Beeman testified that such an individual would not be employable.

                                  14   Id. Redditt then asked VE Beeman whether it would make a difference if she were to switch the

                                  15   hypothetical to a “not more than 20 percent reduction in function . . . to complete a normal work

                                  16   day and work week without interruptions from psychologically based symptoms.” Id. VE

                                  17   Beeman testified that it would not make a difference, explaining that if such an individual “is off

                                  18   task—is literally not doing the work, you know, even 45 minutes a day, . . . employers are not

                                  19   going to keep that individual.” Id. at 51–52. Accordingly, VE Beeman concluded that all of the

                                  20   hypothetical individuals Redditt proposed were unemployable. Id. at 52.

                                  21          C.    Legal Background for Determination of Disability
                                  22                1. Five-Step Analysis
                                  23          Disability insurance benefits are available under the Social Security Act when an eligible

                                  24   claimant is unable “to engage in any substantial gainful activity by reason of any medically

                                  25   determinable physical or mental impairment . . . which has lasted or can be expected to last for a

                                  26   continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 42 U.S.C.

                                  27   § 432(a)(1). A claimant is only found disabled if his physical or mental impairments are of such

                                  28   severity that he is not only unable to do his previous work but also “cannot, considering his age,
                                                                                        14
                                   1   education, and work experience, engage in any other kind of substantial gainful work which exists

                                   2   in the national economy.” 42 U.S.C. § 423(d)(2)(A).

                                   3          The Commissioner uses a “five-step sequential evaluation process” to determine if a

                                   4   claimant is disabled. 20 C.F.R. § 404.1520(a)(4). “The claimant bears the burden of proving

                                   5   steps one through four, consistent with the general rule that ‘[a]t all times, the burden is on the

                                   6   claimant to establish [his] entitlement to disability insurance benefits.’” Parra v. Astrue, 481 F.3d

                                   7   742, 746 (9th Cir. 2007) (quoting Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1998)). At Step

                                   8   One, the ALJ must determine if the claimant is engaged in “substantial gainful activity.” 20

                                   9   C.F.R. § 404.1520(a)(4)(I). If so, the ALJ determines that the claimant is not disabled and the

                                  10   evaluation process stops. If the claimant is not engaged in substantial gainful activity, then the

                                  11   ALJ proceeds to Step Two.

                                  12          At Step Two, the ALJ must determine if the claimant has a “severe” medically
Northern District of California
 United States District Court




                                  13   determinable impairment. An impairment is “severe” when it “significantly limits [a person’s]

                                  14   physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant

                                  15   does not have a “severe” impairment, then the ALJ will find that the claimant is not disabled. If

                                  16   the claimant does have a severe impairment, the ALJ proceeds to Step Three.

                                  17          At Step Three, the ALJ compares the claimant’s impairment with a listing of severe

                                  18   impairments (the “listing”). See Appendix 1, Subpart 1 of 20 C.F.R. Part 404. If the claimant’s

                                  19   impairment is included in the listing, then the claimant is disabled. The ALJ will also find a

                                  20   claimant disabled if the claimant’s impairment or combination of impairments equals the severity

                                  21   of a listed impairment. If a claimant’s impairment does not equal a listed impairment, then the

                                  22   ALJ proceeds to Step Four.

                                  23          At Step Four, the ALJ must assess the claimant’s Residual Function Capacity (“RFC”).

                                  24   An RFC is “the most [a claimant] can still do despite [that claimant’s] limitations . . . based on all

                                  25   the relevant evidence in [that claimant’s] case record.” 20 C.F.R. § 404.1545(a)(1). The ALJ then

                                  26   determines whether, given the claimant’s RFC, the claimant would be able to perform his past

                                  27   relevant work. 20 C.F.R. § 404.1520(a)(4). Past relevant work is “work that [a claimant] has

                                  28   done within the past fifteen years, that was substantial gainful activity, and that lasted long enough
                                                                                         15
                                   1   for [the claimant] to learn how to do it.” 20 C.F.R. § 404.1560(b)(1). If the claimant is able to

                                   2   perform his past relevant work, then the ALJ finds that he is not disabled. If the claimant is unable

                                   3   to perform his past relevant work, then the ALJ proceeds to Step Five.

                                   4          At Step Five, the burden shifts from the claimant to the Commissioner. Bray v. Comm’r of

                                   5   Soc. Sec. Admin., 554 F.3d 1219, 1223 (9th Cir. 2009). The Commissioner has the burden to

                                   6   “identify specific jobs existing in substantial numbers in the national economy that the claimant

                                   7   can perform despite his identified limitations.” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir.

                                   8   1999) (quoting Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the Commissioner is

                                   9   able to identify such work, then the claimant is not disabled. If the Commissioner is unable to do

                                  10   so, then the claimant is disabled. 20 C.F.R. § 404.1520(g)(1).

                                  11                2. Supplemental Regulations for Determining Mental Disability
                                  12          The Social Security Administration has supplemented the five-step general disability
Northern District of California
 United States District Court




                                  13   evaluation process with regulations governing the evaluation of mental impairments at steps two

                                  14   and three of the five-step process. See generally 20 C.F.R. § 404.1520a;6 see also Clayton v.

                                  15   Astrue, No. CIV 09-2282-EFB, 2011 WL 997144, at *3 (E.D. Cal. Mar. 17, 2011) (citing Maier v.

                                  16   Comm’r of Soc. Sec. Admin., 154 F.3d 913 (9th Cir. 1998)). First, the Commissioner must

                                  17   determine whether the claimant has a medically determinable mental impairment. 20 C.F.R.

                                  18   § 404.1520a(b)(1). Next, the Commissioner must assess the degree of functional limitation

                                  19   resulting from the claimant’s mental impairment with respect to four broad functional areas:

                                  20   (1) activities of daily living; (2) social functioning; (3) concentration, persistence, or pace; and

                                  21   (4) episodes of decompensation. 20 C.F.R. § 404.1520a(b)(2), (c). Finally, the Commissioner

                                  22   must determine the severity of the claimant’s mental impairment and whether that severity meets

                                  23   or equals the severity of a mental impairment listed in Appendix 1. 20 C.F.R. § 404.1520a(d). If

                                  24   the Commissioner determines that the severity of the claimant’s mental impairment meets or

                                  25

                                  26
                                       6
                                         The parties’ briefs do not address amendments to the regulations and listings pertaining to mental
                                       impairments that became effective after the ALJ’s decision but before Brown filed the present
                                  27   action. With no party arguing that the new versions of those regulations and listings should apply
                                       here, the Court assumes for the purpose of this order that the versions of the mental impairment
                                  28   regulations and listings in effect at the time of the ALJ’s decision continue to apply. Citations to
                                       all such regulations and listings therefore refer to those versions.
                                                                                           16
                                   1   equals the severity of a listed mental impairment, the claimant is disabled. See 20 C.F.R.

                                   2   § 404.1520(a)(4)(iii). Otherwise, the evaluation proceeds to step four of the general disability

                                   3   inquiry. See 20 C.F.R. § 404.1520a(d)(3).

                                   4          Appendix 1 provides impairment-specific “Paragraph A” criteria for determining the

                                   5   presence of various listed mental impairments, but all listed mental impairments share certain

                                   6   “Paragraph B” severity criteria in common (and some have alternative “Paragraph C” severity

                                   7   criteria). See generally 20 C.F.R. § 404, Subpt. P, App. 1 at 12.00. Therefore, any medically

                                   8   determinable mental impairment—i.e., one that satisfies the Paragraph A criteria of one or more

                                   9   listed mental impairments—is sufficiently severe to render a claimant disabled if it satisfies the

                                  10   general Paragraph B criteria, which require that the claimant suffers at least two of the following:

                                  11   (1) marked restriction of activities of daily living; (2) marked difficulties in maintaining social

                                  12   functioning; (3) marked difficulties in maintaining concentration, persistence, or pace; or
Northern District of California
 United States District Court




                                  13   (4) repeated episodes of decompensation, each of extended duration. See id. A “marked”

                                  14   limitation is one that is “more than moderate but less than extreme” and “may arise when several

                                  15   activities or functions are impaired, or even when only one is impaired, as long as the degree of

                                  16   limitation is such as to interfere seriously with [a claimant’s] ability to function independently,

                                  17   appropriately, effectively, and on a sustained basis.” Id. at 12.00C.

                                  18          This evaluation process is to be used at the second and third steps of the sequential

                                  19   evaluation discussed above. Social Security Ruling 96-8p, 1996 WL 374184, at *4 (“The

                                  20   adjudicator must remember that the limitations identified in the ‘paragraph B’ and ‘paragraph C’

                                  21   criteria are not an RFC assessment but are used to rate the severity of mental impairment(s) at

                                  22   steps 2 and 3 of the sequential evaluation process.”). If the Commissioner determines that the

                                  23   claimant has one or more severe mental impairments that neither meet nor are equal to any listing,

                                  24   the Commissioner must assess the claimant’s residual functional capacity. 20 C.F.R. §§

                                  25   404.1520a(d)(3). This is a “mental RFC assessment [that is] used at steps 4 and 5 of the

                                  26   sequential process [and] requires a more detailed assessment by itemizing various functions

                                  27   contained in the broad categories found in paragraphs B and C of the adult mental disorders

                                  28   listings in 12.00 of the Listing of Impairments . . . . ” Social Security Ruling 96-8p, 1996 WL
                                                                                         17
                                   1   374184, at *4.

                                   2          D.     The ALJ’s Decision
                                   3                 1. Step One: Substantial Gainful Activity
                                   4           At Step One, the ALJ found “for the purpose of [his] decision” that Brown “has not

                                   5   engaged in substantial gainful activity since October 31, 2013, the application date.” AR at 24.

                                   6   Records showed significant wages paid to someone using Brown’s Social Security number, but

                                   7   not using Brown’s name, and Brown denied working for the employers at issue. See id. The ALJ

                                   8   credited that denial but instructed the Social Security Administration to “develop the issue of those

                                   9   earnings and take any corrective action as might be necessary.” Id.

                                  10                 2. Step Two: Severe Impairments
                                  11           At Step Two, the ALJ determined that Brown “has the following severe impairments:

                                  12   affective disorders; substance use disorder.” Id. at 25. He found that “[t]he evidence of record
Northern District of California
 United States District Court




                                  13   establishes that the above impairments significantly limit [Brown’s] ability to perform basic work

                                  14   activities . . . and therefore are considered ‘severe.’” Id.

                                  15                 3. Step Three: Medical Severity
                                  16           At Step Three, the ALJ found that Brown “does not have an impairment or combination of

                                  17   impairments that meets or medically equals the severity of one of the listed impairments.” Id. In

                                  18   making this determination, the ALJ “considered whether the ‘paragraph B’ criteria [were]

                                  19   satisfied” for listings “12.04, 12.09 or any other section.” Id. The ALJ noted that, in order to

                                  20   satisfy the “paragraph B” criteria, Brown’s “mental impairments must result in at least two of the

                                  21   following: marked restriction of activities of daily living; marked difficulties in maintaining social

                                  22   functioning; marked difficulties in maintaining concentration, persistence, or pace; or repeated

                                  23   episodes of decompensation, each of extended duration.” Id.

                                  24           The ALJ found that Brown has a “mild to moderate restriction” in activities of daily living.

                                  25   Id. He noted that Dr. Thomsen found Brown had a moderate restriction and that Drs. Franco and

                                  26   Gregg concluded that Brown had a mild restriction concerning his activities of daily living. Id.

                                  27   The ALJ then concluded that Brown has “mild to moderate difficulties” in terms of social

                                  28   functioning, noting that Dr. Thomsen and state agency psychological consultants “opined that
                                                                                          18
                                   1   [Brown] has mild difficulties in maintaining social functioning.” Id. at 26. He also determined

                                   2   that Brown has “moderate difficulties” concerning “concentration, persistence, or pace.” Id. The

                                   3   ALJ acknowledged that Dr. Thomsen “opined that [Brown] has severe difficulties with

                                   4   attention/concentration,” but he concluded that “the record as a whole does not establish such

                                   5   limitations for any twelve-month period or otherwise on a consistent basis.” Id. The ALJ

                                   6   concluded that Brown “has experienced no episodes of decompensation of extended duration.” Id.

                                   7   The ALJ pointed out that Brown “was admitted to John George Psychiatric Pavilion” in April

                                   8   2012 “on an involuntary psychiatric [‘5150’] hold.” Id. He also noted, however, that Brown was

                                   9   “discharged on the same day” and that Brown was “calm, sober, and goal-directed, and he denied

                                  10   current mood problems, auditory hallucinations, or paranoid ideation” while at John George

                                  11   Psychiatric Pavilion. Id. Accordingly, the ALJ concluded that the “paragraph B” criteria were not

                                  12   satisfied. Id.
Northern District of California
 United States District Court




                                  13           The ALJ then considered whether the “paragraph C” criteria were satisfied and concluded

                                  14   that “the evidence in this case fails to establish the presence of ‘paragraph C criteria.’” Id. at 27.

                                  15   The ALJ determined that the “paragraph C” criteria for Listing 12.04 were not satisfied “because

                                  16   the records do not indicate repeated episodes of decompensation; a residual disease process that

                                  17   has resulted in such marginal adjustment that a minimal increase in mental demands or

                                  18   environment would be predicted to cause decompensation; or an inability to function outside a

                                  19   highly supportive living arrangement.” Id.

                                  20                    4. Step Four: Residual Functional Capacity
                                  21           At Step Four, the ALJ determined that Brown “has the residual functional capacity to

                                  22   perform a full range of work at all exertional levels” and that Brown “can perform simple, routine

                                  23   tasks equating to unskilled work.” Id. at 27. In support of this determination, the ALJ noted that

                                  24   he “ha[d] considered all symptoms and the extent to which these symptoms reasonably can be

                                  25   accepted as consistent with the objective medical evidence and other evidence.” Id. He further

                                  26   noted that he “ha[d] also considered opinion evidence.” Id.

                                  27           The ALJ gave “substantial weight to the assessment” performed by state agency

                                  28   psychological consultants Kevin Gregg, M.D., and Anna Franco, Psy.D. Id. at 30. The ALJ
                                                                                         19
                                   1   reasoned that the “State agency assessed a capacity for simple repetitive tasks” and that the

                                   2   agency’s “assessment is generally supported by the weight of the evidence of record.” Id. He

                                   3   further reasoned that “[d]espite periods of exacerbation of symptoms, [Brown’s] conditions

                                   4   generally have responded to treatment, and the record does not establish an inability for at least

                                   5   simple routine tasks equating to unskilled work for any twelve-month period.” Id.

                                   6          The ALJ also “g[ave] weight” to Dr. Thompsen’s opinion “to the extent that she assessed

                                   7   that [Brown] has no significant limitation in the ability to understand, remember, and carry out

                                   8   simple instructions and as otherwise consistent with the capacity for unskilled work.” Id. The

                                   9   ALJ rejected Dr. Thompsen’s opinion “to the extent that greater limitations are indicated,”

                                  10   reasoning that any greater limitations “are found to be contradicted by the weight of the evidence

                                  11   with respect to the residual functional capacity for simple routine tasks equating to unskilled

                                  12   work.” Id. The ALJ further reasoned that “Dr. Thompsen’s opinion was based on a one-time
Northern District of California
 United States District Court




                                  13   evaluation and appears to be based in large degree upon [Brown’s] subjective complaints which

                                  14   have not been found consistent with the record.” Id.

                                  15          The ALJ attributed “little weight” to Dr. El-Sokkary’s opinion, noting that the opinion was

                                  16   generated “in connection with a prior application” for supplemental security income under Title

                                  17   XVI of the Social Security Act. Id. In support of his determination that Dr. El-Sokkary’s opinion

                                  18   should be afforded little weight, the ALJ reasoned that Dr. El-Sokkary “assessed an ability for

                                  19   simple repetitive tasks but limitations that have not been established for the requisite period, even

                                  20   without considering substantial admitted drug and alcohol use during that prior period.” Id.

                                  21          Concerning Brown’s credibility, the ALJ found that while Brown’s “medically

                                  22   determinable impairments could reasonably be expected to cause the type of alleged symptoms,”

                                  23   his “statements concerning the intensity, persistence, and limiting effects of these symptoms are

                                  24   not found to be consistent with the medical evidence and other evidence in the record to the extent

                                  25   [they are] inconsistent with the residual functional capacity finding for the reasons explained in

                                  26   this decision.” Id. at 28. The ALJ also found that the record did not support Brown’s “testimony

                                  27   and subjective allegations.” Id. at 30. In support of this conclusion, the ALJ noted that Brown’s

                                  28   activities of daily living supported the residual functional capacity that the ALJ assessed. Id. He
                                                                                        20
                                   1   pointed out that during Brown’s alleged period of disability, Brown sought employment, worked

                                   2   part-time jobs, attended Alcoholics Anonymous meetings, went to church, abstained from

                                   3   drinking alcohol, went to the “gym every day with the help of his friend,” and “was able to focus

                                   4   and concentrate more than he ever had before.” Id. at 30–31.

                                   5                5. Step Five: Ability to Perform Other Jobs in the National Economy
                                   6          The ALJ found that, “[c]onsidering [Brown’s] age, education, work experience, and

                                   7   residual functional capacity, there are jobs that exist in significant numbers in the national

                                   8   economy that [Brown] can perform.” Id. at 31. The ALJ supported this finding by noting that

                                   9   Brown’s “ability to perform work at all exertional levels has been compromised by nonexertional

                                  10   limitations. However, these limitations have no effect on the occupational base of unskilled work

                                  11   at all exertional levels.” Id. Accordingly, the ALJ determined that “[a] finding of ‘not disabled is

                                  12   therefore appropriate under the framework of Section 204.00 in the Medical -Vocational
Northern District of California
 United States District Court




                                  13   Guidelines.” Id. The ALJ concluded that Brown “is not disabled and is not eligible for

                                  14   supplemental security income under Section 1614(a)(3)(A) of the Social Security Act.” Id. at 32.

                                  15          E.    Motions for Summary Judgment
                                  16                1. Brown’s Motion for Summary Judgment
                                  17          Brown filed this action seeking review of the ALJ’s decision and now moves for summary

                                  18   judgment on the basis that the ALJ committed five errors in his September 2016 decision. First,

                                  19   Brown alleges that the ALJ erred at Step Two because “he failed to include Borderline Intellectual

                                  20   Functioning/Cognitive Disorder among his severe impairments.” Brown’s Mot. at 12. Second,

                                  21   Brown argues that the ALJ improperly evaluated the medical opinion evidence when he “rejected,

                                  22   sometimes without discussion, the opinions of [Brown’s] examining psychiatrists and

                                  23   psychologists Drs. Geringson, El-Sokkar[y], and Thomsen; treating psychiatrists Drs. Aitchinson,

                                  24   Roxas, and Matthews-Graves; treating therapists, Mr. Page, Mr. Maller, and Ms. Wadsworth . . .

                                  25   without providing specific and legitimate or germane reasons supported by substantial evidence.”

                                  26   Id. at 13–14. Third, Brown contends that the ALJ erred in rejecting Brown’s testimony because he

                                  27   failed to provide clear and convincing reasons for doing so. Brown’s Mot. at 17–23. Fourth,

                                  28   Brown argues that the ALJ erred when he relied on an RFC that was not supported by substantial
                                                                                         21
                                   1   evidence. Id. at 23–24. Finally, Brown contends that the ALJ erred by improperly relying on the

                                   2   Medical-Vocational Guidelines instead of a vocational expert due to Brown’s nonexertional

                                   3   limitations. Id. at 24–25. Brown reiterates these arguments in his reply brief. See generally

                                   4   Reply (dkt. 28).

                                   5          Brown asks the Court to remand for further administrative proceedings; he does not seek

                                   6   an order from this Court awarding benefits. See id. at 13; Brown’s Mot. at 25.

                                   7                2. The Commissioner’s Motion for Summary Judgment
                                   8          The Commissioner filed a cross-motion for summary judgment, asking the Court to affirm

                                   9   the ALJ’s decision that Brown is not disabled. Comm’r’s Mot. at 1. The Commissioner argues

                                  10   that “because the ALJ correctly evaluated the opinion evidence, [Brown’s] subjective testimony

                                  11   and the step two finding, the ALJ’s RFC and the step five findings were also proper.” Id. at 2 n.3.

                                  12          Concerning the medical opinion evidence, the Commissioner contends that the ALJ
Northern District of California
 United States District Court




                                  13   properly rejected part of Dr. Thomsen’s opinion because “Dr. Thomsen’s opinion regarding

                                  14   [Brown’s] marked mental limitations contradicted the rest of the record evidence,” including the

                                  15   doctor’s own findings. Id. at 4. The Commissioner further contends that the ALJ properly

                                  16   rejected Dr. El-Sokkary’s opinion in part because Dr. El-Sokkary examined Brown before the

                                  17   alleged onset date and because “the record evidence supports the ALJ’s decision to discount the

                                  18   doctor’s opinion that [Brown] lacks the mental functioning capacity to even perform simple

                                  19   unskilled work.” Id. at 8. The Commissioner also argues that Brown “failed to articulate with any

                                  20   specificity what” other medical practitioners “exactly opined regarding [Brown’s] mental

                                  21   functional capacity, and how those opinions are relevant to his claim that he cannot perform

                                  22   simple, routine and unskilled work for the relevant period in this case.” Id. at 9 (citing

                                  23   Champagne v. Colvin, 582 F. App’x 696, 697 (9th Cir. 2014)).

                                  24          The Commissioner next argues that the ALJ properly listed all of Brown’s severe mental

                                  25   impairments at Step Two, emphasizing that “the mere diagnosis of a mental impairment does not

                                  26   mean that it is severe under the regulations.” Id. at 10 (citing Sample v. Schweiker, 694 F.2d 639,

                                  27   642–43 (9th Cir. 1982)). Additionally, the Commissioner asserts than because the ALJ properly

                                  28   considered all of Brown’s “mental allegations and mental health evidence throughout the
                                                                                         22
                                   1   remaining sequential evaluation,” any error at Step Two was harmless. Id. at 11 (citing Garcia v.

                                   2   Comm’r of Soc. Sec., 587 F. App’x 367, 370 (9th Cir. 2014)).

                                   3               Finally, the Commissioner contends that the ALJ properly rejected Brown’s subjective

                                   4   testimony because Brown’s “allegations of debilitating symptoms were not supported by the

                                   5   medical evidence of record” and because Brown’s employment history and activities of daily

                                   6   living showed that Brown had a greater residual functional capacity than he alleged. Id. at 12–16.

                                   7   III.        ANALYSIS
                                   8          A.      Legal Standard Under 42 U.S.C. §§ 405(g) and 1383(c)(3)
                                   9               District courts have jurisdiction to review the final decisions of the Commissioner and

                                  10   have the power to affirm, modify, or reverse the Commissioner’s decisions, with or without

                                  11   remanding for further hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3).

                                  12               When asked to review the Commissioner’s decision, the Court takes as conclusive any
Northern District of California
 United States District Court




                                  13   findings of the Commissioner which are free from legal error and supported by “substantial

                                  14   evidence.” 42 U.S.C. § 405(g). Substantial evidence is “such evidence as a reasonable mind

                                  15   might accept as adequate to support a conclusion,” and it must be based on the record as a whole.

                                  16   Richardson v. Perales, 402 U.S. 389, 401 (1971). “‘Substantial evidence’ means more than a

                                  17   mere scintilla,” id., but “less than a preponderance.” Desrosiers v. Sec’y of Health & Human

                                  18   Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citation omitted). Even if the Commissioner’s findings

                                  19   are supported by substantial evidence, the decision should be set aside if proper legal standards

                                  20   were not applied when weighing the evidence. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir.

                                  21   1978) (quoting Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the

                                  22   Court must consider both the evidence that supports and detracts from the Commissioner’s

                                  23   conclusion. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760

                                  24   F.2d 993, 995 (9th Cir. 1985)).

                                  25               If the Court identifies defects in the administrative proceeding or the ALJ’s conclusions,

                                  26   the Court may remand for further proceedings or for a calculation of benefits. See Garrison v.

                                  27   Colvin, 759 F.3d 995, 1019–21 (9th Cir. 2014).

                                  28
                                                                                            23
                                   1          B.    Any Error in Determining Brown’s Severe Impairments Was Harmless

                                   2          The purpose of the Step Two inquiry, requiring that the claimant demonstrate that she has

                                   3   an impairment or combination of impairments that is severe, is to screen out groundless claims.

                                   4   Smolen, 80 F.3d at 1290. “An impairment or combination of impairments can be found not severe

                                   5   only if the evidence establishes a slight abnormality that has no more than a minimal effect on an

                                   6   individual’s ability to work.” Id. (citations omitted). Once a claimant prevails at Step Two,

                                   7   “regardless of which condition is found to be severe, the Commissioner proceeds with the

                                   8   sequential evaluation, considering at each step all other alleged impairments and symptoms that

                                   9   may impact her ability to work.” Angeli v. Astrue, No. CIV S-06-2592 (EFB), 2008 WL 802334,

                                  10   at *3 (E.D. Cal. Mar. 25, 2008) (citing 42 U.S.C. § 423(d)(2)(B) (emphasis added)). Thus, failure

                                  11   to find that an impairment is severe at Step Two does not necessarily constitute reversible error.

                                  12   Id. “Rather, the question is whether the ALJ properly considered the functional limitations of all
Northern District of California
 United States District Court




                                  13   medically determinable impairments at the remaining steps.” Id. (citing Smolen, 80 F.3d at 1290)

                                  14   (holding that if one severe impairment exists, the ALJ must consider all medically determinable

                                  15   impairments in the subsequent steps of the sequential analysis) (citing 20 C.F.R. § 404.1523)); see

                                  16   also Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005) (holding that where the ALJ was

                                  17   alleged to have erred at Step Two by failing to find that one of claimant’s alleged impairments was

                                  18   severe, it could only have prejudiced the claimant “in step three (listing impairment determination)

                                  19   or step five (RFC)”); Nicholson v. Colvin, 106 F. Supp. 3d 1190, 1195 (D. Or. 2015)

                                  20   (“[O]missions at step two are often harmless error if step two is decided in plaintiff’s favor.”).

                                  21          The Ninth Circuit applies a harmless error analysis to social security appeals. McLeod v.

                                  22   Astrue, 640 F.3d 881, 887 (9th Cir. 2011); Molina, 674 F.3d at 1115 (“We have long recognized

                                  23   that harmless error principles apply in the Social Security Act context.” (citation omitted)); see

                                  24   also Marsh v. Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015) (“[W]e apply harmless error analysis to

                                  25   social security cases.”). The application of the harmless error analysis is “fact-intensive,” as “no

                                  26   presumptions operate,” and courts “must analyze harmlessness in light of the circumstances of the

                                  27   case.” Marsh, 792 F.3d at 1172 (quoting Molina, 674 F.3d at 1121). “ALJ errors in social

                                  28   security cases are harmless if they are ‘inconsequential to the ultimate nondisability determination’
                                                                                         24
                                   1   and . . . ‘a reviewing court cannot consider [an] error harmless unless it can confidently conclude

                                   2   that no reasonable ALJ, when fully crediting the testimony, could have reached a different

                                   3   disability determination.” Id. at 1173 (quoting Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,

                                   4   1055–56 (9th Cir. 2006)). In McLeod v. Astrue, the Ninth Circuit held that “remand is

                                   5   appropriate” when “the circumstances of the case show a substantial likelihood of prejudice.” 640

                                   6   F.3d at 888. Alternatively, the court explained that “where harmlessness is clear and not a

                                   7   borderline question, remand for reconsideration is not appropriate.” Id. (internal quotation marks

                                   8   omitted). Furthermore, the court also found that, “despite the burden to show prejudice being on

                                   9   the party claiming error by the administrative agency, the reviewing court can determine from the

                                  10   ‘circumstances of the case’ that further administrative review is needed to determine whether there

                                  11   was prejudice from the error.” Id. (citing Shinseki v. Sanders, 556 U.S. 396, 410–11 (2009)).

                                  12   Lastly, courts “cannot affirm the decision of an agency on a ground that the agency did not invoke
Northern District of California
 United States District Court




                                  13   in making its decision.” Pinto v. Massanari, 249 F.3d 840, 847 (9th Cir. 2001) (citing SEC v.

                                  14   Chenery Corp, 332 U.S. 194, 196 (1947)).

                                  15          Brown contends that the ALJ erred because he “failed to include Borderline Intellectual

                                  16   Functioning/Cognitive Disorder among his severe impairments.” Brown’s Mot. at 12. As an

                                  17   initial matter, it is worth noting that none of the physicians Brown cited in support of this

                                  18   contention explicitly diagnosed Brown with cognitive disorder. Drs. Thomsen and Roxas did not

                                  19   include cognitive disorder in their diagnoses, Dr. El-Sokkary diagnosed Brown with “R/O

                                  20   Cognitive Disorder, nos,” and “Borderline Intellectual Functioning,” and Ms. Worgull diagnosed

                                  21   Brown with “Psychotic Disorder NOS versus R/O Cognitive Dis[order] NOS.” See AR 276, 435.

                                  22   “A ‘rule-out’ diagnosis is by no means a diagnosis. In the medical context, a ‘rule-out diagnosis

                                  23   means there is evidence that the criteria for a diagnosis may be met, but more information is

                                  24   needed in order to rule it out.” Carrasco v. Astrue, No. ED CV 10-0043 (JCG), 2011 WL 499346,

                                  25   at *4 (C.D. Cal. Feb. 8, 2011) (emphasis in original, citations omitted); see also Garner v. Comm’r

                                  26   of Soc. Sec., No. 2:17-CV-00232 (LRS), 2018 WL 2224061, at *3 (E.D. Wash. May 15, 2018) (“A

                                  27   ‘R/O’ (Rule Out) diagnosis means there is uncertainty about the diagnosis and although there is

                                  28   evidence that the criteria for the diagnosis may be met, more information is needed to rule it
                                                                                         25
                                   1   out.”).

                                   2             To the extent that the ALJ committed any error at Step Two, such error was harmless

                                   3   because the ALJ went on to address the concerns raised by Brown at subsequent points within the

                                   4   five-step framework. See Lewis, 498 F.3d at 911 (holding that the ALJ’s failure to list plaintiff’s

                                   5   bursitis at Step Two constituted a harmless error because the ALJ’s decision “reflect[ed] that the

                                   6   ALJ considered any limitations posed by the [plaintiff’s] bursitis at Step 4”); see also Williams v.

                                   7   Colvin, 24 F. Supp. 3d 901, 917–18 (N.D. Cal. 2014) (citing Lewis, 498 F.3d at 911) (holding that

                                   8   any error at Step Two concerning the ALJ’s failure to list plaintiff’s “anxiety/panic disorder” was

                                   9   harmless because the ALJ “considered that limitation later in the sequential evaluation process”).

                                  10             Here, Brown contends that the ALJ failed to consider findings from practitioners that

                                  11   Brown exhibited symptoms of cognitive disorder and borderline intellectual functioning. Brown’s

                                  12   Mot. at 12. Brown argues that health care practitioners, including Dr. Thomsen, Ms. Worgull, Dr.
Northern District of California
 United States District Court




                                  13   Roxas, and Mr. Maller, “observed that [Brown’s] intellectual and cognitive limitations

                                  14   significantly limit his abilities to engage in social interaction and maintain concentration,

                                  15   persistence, and pace and therefore have more than a minimal effect on his ability to perform basic

                                  16   work activities.” Id. The ALJ, however, addressed such concerns at later steps within the five-

                                  17   step framework, curing any error. Lewis, 498 F.3d at 911. For example, at Step Three, the ALJ

                                  18   found that Brown had a moderate limitation with respect to his ability to maintain concentration,

                                  19   persistence, or pace after considering Brown’s testimony that he “ha[d] problems with

                                  20   concentration,” Dr. El-Sokkary’s finding that Brown could “repeat 6 digits forward and 3 digits

                                  21   backwards), and Dr. Thomsen’s finding that Brown “was able to repeat a string of 5 digits forward

                                  22   and subtract a string of sevens from 100.” AR 26. He also discussed Dr. Thomsen’s conclusion

                                  23   that Brown had “severe difficulties with attention/concentration.” Id. At Step Four, the ALJ again

                                  24   discussed Brown’s testimony that he had difficulty concentrating, noting that his part-time job

                                  25   resulted in “days that were too fast-paced for him to concentrate and multi-task.” Id. at 28. He

                                  26   also noted that Brown’s concentration was impaired in April 2016 when Dr. Geringson conducted

                                  27   a mental status evaluation at Alameda County Behavioral Health Care Services. Id. at 29.

                                  28   Accordingly, any error at Step Two is harmless because it does not appear that Brown was
                                                                                         26
                                   1   diagnosed with a cognitive disorder, and the ALJ addressed many of the symptoms Brown

                                   2   associates with cognitive disorder and borderline intellectual functioning at subsequent steps

                                   3   within the five-step framework.

                                   4          C.    The ALJ Improperly Weighed the Medical Opinion Evidence
                                   5                1. Legal Standard for the Evaluation of Medical Opinions
                                   6          “Cases in this circuit distinguish among the opinions of three types of physicians: (1) those

                                   7   who treat the claimant (treating physicians); (2) those who examine but do not treat the claimant

                                   8   (examining physicians); and (3) those who neither examine nor treat the claimant (nonexamining

                                   9   physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “[T]he opinion of a treating

                                  10   physician is . . . entitled to greater weight than that of an examining physician, [and] the opinion of

                                  11   an examining physician is entitled to greater weight than that of a non-examining physician.”

                                  12   Garrison, 759 F.3d at 1012.
Northern District of California
 United States District Court




                                  13          “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must

                                  14   state clear and convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r of

                                  15   Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citations omitted). “[T]he opinion of a

                                  16   nonexamining physician cannot by itself constitute substantial evidence that justifies the rejection

                                  17   of the opinion of either an examining physician or a treating physician.” Id at 1202 (quoting

                                  18   Lester, 81 F.3d at 831). The Ninth Circuit has emphasized the high standard required for an ALJ

                                  19   to reject an opinion from a treating or examining doctor, even where the record includes a

                                  20   contradictory medical opinion:

                                  21                  “If a treating or examining doctor’s opinion is contradicted by another
                                                      doctor’s opinion, an ALJ may only reject it by providing specific and
                                  22                  legitimate reasons that are supported by substantial evidence.” Id.
                                                      This is so because, even when contradicted, a treating or examining
                                  23                  phyisician’s opinion is still owed deference and will often be “entitled
                                                      to the greatest weight . . . even if it does not meet the test for
                                  24                  controlling weight.” Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).
                                                      An ALJ can satisfy the “substantial evidence” requirement by “setting
                                  25                  out a detailed and thorough summary of the facts and conflicting
                                                      clinical evidence, stating his interpretation thereof, and making
                                  26                  findings.” Reddick [v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)].
                                                      “The ALJ must do more than state conclusions. He must set forth his
                                  27                  own interpretations and explain why they, rather than the doctors’, are
                                                      correct.” Id. (citation omitted).
                                  28
                                                                                         27
                                                      Where an ALJ does not explicitly reject a medical opinion or set forth
                                   1                  specific, legitimate reasons for crediting one medical opinion over
                                                      another, he errs. See Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir.
                                   2                  1996). In other words, an ALJ errs when he rejects a medical opinion
                                                      or assigns it very little weight while doing nothing more than ignoring
                                   3                  it, asserting without explanation that another medical opinion is more
                                                      persuasive, or criticizing it with boilerplate language that fails to offer
                                   4                  a substantive basis for his conclusion. See id.
                                   5   Garrison, 759 F.3d at 1012–13. Thus, failure to mention a treating physician’s opinion without

                                   6   providing specific and legitimate reasons supported by substantial evidence constitutes an error.

                                   7   Id.; see also Marsh v. Colvin, 792 F.3d 1170, 1172–73 (9th Cir. 2015) (“Because a court must give

                                   8   ‘specific and legitimate reasons’ for rejecting a treating doctor’s opinions, it follows even more

                                   9   strongly that an ALJ cannot in its decision totally ignore a treating doctor and his or her notes,

                                  10   without even mentioning them.”).7

                                  11                2. Legal Standard for Evidence that Predates the Onset Date of Disability
                                  12          “Medical opinions that predate the alleged onset disability are of limited relevance.”
Northern District of California
 United States District Court




                                  13   Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008) (citing Fair v.

                                  14   Bowen, 885 F.2d 597, 600 (9th Cir. 1989)). The Ninth Circuit, however, has held that the ALJ is

                                  15   required to consider “all medical opinion evidence.” Tomasetti v. Astrue, 533 F.3d 1035, 1041

                                  16   (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). In an unpublished opinion, the Ninth Circuit

                                  17   applied this rule to include evidence that predates the alleged onset date of disability. See

                                  18   Williams v. Astrue, 493 F. App’x 866, 868 (9th Cir. 2012). In another unpublished opinion, the

                                  19   Ninth Circuit held that the ALJ may reject medical evidence that predates the alleged onset

                                  20   disability date “in favor of more recent opinions” when the more recent medical opinion recent

                                  21   evidence is “consistent with the record as a whole.” Brown v. Comm’r of Soc. Sec., 532 F. App’x

                                  22   688, 689 (9th Cir. 2013) (citation and internal quotation marks omitted). The Court is unaware of

                                  23   published Ninth Circuit authority addressing the issue and finds the reasoning of the memorandum

                                  24   dispositions in Williams and Brown persuasive.

                                  25

                                  26
                                       7
                                  27    The regulations governing treatment of medical evidence have been amended with respect to
                                       applications filed on or after March 27, 2017. Compare 20 C.F.R. § 404.1527 with 20 C.F.R.
                                  28   § 404.1520c. Because Brown filed his application before that date, the older framework applies
                                       here.
                                                                                       28
                                   1                3. Legal Standard for the Evaluation of Other Sources

                                   2          Social workers and therapists are not considered “acceptable medical sources” under the

                                   3   regulations that were in effect at the time of the ALJ’s decision.8 See 20 C.F.R. § 416.913

                                   4   (effective Sept. 3, 2013 to Mar. 27, 2017) (providing that “other sources” can “show the severity”

                                   5   of a claimant’s impairments, even if they are not “acceptable medical sources” who are qualified

                                   6   to “provide evidence to establish an impairment”); Mack v. Astrue, 918 F. Supp. 2d 975, 983

                                   7   (N.D. Cal. Jan. 15, 2013) (“A social worker, even a licensed clinical social worker, is not an

                                   8   acceptable medical source under the regulations and therefore cannot be given great or controlling

                                   9   weight.”). The Ninth Circuit has held, however, that “[i]n addition to considering the medical

                                  10   opinions of doctors, an ALJ must consider the opinions of medical providers who are not within

                                  11   the definition of ‘acceptable medical sources.’” Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir.

                                  12   2017) (citations omitted). “While those providers’ opinions are not entitled to the same deference,
Northern District of California
 United States District Court




                                  13   an ALJ may give less deference to ‘other sources’ only if the ALJ gives germane reasons to each

                                  14   witness for doing so.” Id. (citing Molina, 674 F.3d at 1111).

                                  15          The Ninth Circuit has also held that “other sources” can qualify as “acceptable medical

                                  16   sources” when they work in close connection with or as an agent of an “acceptable medical

                                  17   source.” See Gomez v. Chater, 74 F.3d 967, 971 (9th Cir. 1996) superseded by regulation as

                                  18   stated in Boyd v. Colvin, 524 F. App’x 334, 336 (9th Cir. 2013) (holding that the findings of a

                                  19   nurse practitioner that “was acting as an agent” of a licensed physician “was properly considered”

                                  20   as part of that licensed physician’s opinion”); see also Taylor v. Comm’r of Soc. Sec., 659 F.3d

                                  21   1228, 1234 (9th Cir. 2011) (“To the extent [the nurse practitioner] was working closely with, and

                                  22   under the supervision of [the physician], her opinion is to be considered that of an acceptable

                                  23   medical source.”); Molina, 674 F.3d at 1111 (finding that a physician’s assistant “did not qualify

                                  24   as a medically acceptable treating source because . . . the record [did] not show that she worked

                                  25   under a physician’s close supervision”).

                                  26
                                  27   8
                                         The Commissioner argues that those regulations should apply to this review of the ALJ’s
                                  28   decision, and Brown does not address the issue. The Court assumes for the purpose of this order
                                       that the regulations in effect at the time of the ALJ’s decision apply.
                                                                                          29
                                   1                4. Janetta Geringson, M.D.

                                   2          Brown briefly contends that the ALJ improperly rejected the opinion of Dr. Geringson,

                                   3   although he does not focus on Dr. Geringson or identify any specific opinions of Dr. Geringson

                                   4   that he ALJ should have credited. See Brown’s Mot. at 13. Instead, Brown notes only that Dr.

                                   5   Geringson’s finding of “impaired concentration and hesitant speech” supports Dr. El-Sokkary’s

                                   6   opinions and Brown’s own testimony. Id. at 15; see Reply at 11. Though the ALJ did not

                                   7   mention Dr. Geringson by name, the ALJ did discuss Dr. Geringson’s findings in some detail.

                                   8   The ALJ noted:

                                   9                  In April 2016, mental status examination [i.e., the examination
                                                      conducted by Dr. Geringson] showed that [Brown] was cooperative,
                                  10                  psychomotor activity was within normal limits, speech was hesitant,
                                                      mood was anxious, and affect was decreased in intensity and sad. His
                                  11                  orientation was within normal limits and he was alert. His memory
                                                      was within normal limits, but his concentration was impaired. He
                                  12                  endorsed auditory hallucinations, but no visual hallucinations. His
Northern District of California
 United States District Court




                                                      thought process was logical and thought content was within normal
                                  13                  limits. He was accepting of his problem and wanted help. He
                                                      complained of insomnia and appetite disturbance. GAF was rated at
                                  14                  40 at that point, and [Dr. Geringson] noted that [Brown] had been
                                                      more depressed and more anxious. [Dr. Geringson] also noted that
                                  15                  [Brown] had been started on medications about one month prior. He
                                                      requested that his dosages of medications be increased to decrease his
                                  16                  symptoms.
                                  17   AR 29. At no point did the ALJ explicitly reject Dr. Geringson’s opinions. At least with respect

                                  18   to Brown’s “impaired concentration”—the finding by Dr. Geringson primarily addressed in

                                  19   Brown’s briefs—the ALJ appears to have credited that opinion, finding that Brown experienced

                                  20   “moderate difficulties in maintaining concentration, persistence or pace.” Id. at 26. Accordingly,

                                  21   the Court finds no reason to reverse the Commissioner’s determination based on the ALJ’s

                                  22   treatment of Dr. Geringson’s medical opinion evidence.

                                  23                5. Ede Thomsen, Ph.D.
                                  24          Brown contends that the ALJ improperly weighed Dr. Thomsen’s opinion. Brown’s Mot.

                                  25   at 13, 15–16. As discussed above, Dr. Thomsen found that Brown had marked limitations in

                                  26   terms of his ability to maintain concentration as well as his ability to maintain regular attendance

                                  27   in the workplace. AR 422. The ALJ weighed Dr. Thomsen’s opinion as follows:

                                  28
                                                                                        30
                                                       I give weight to the opinion of Dr. Thomsen, who evaluated [Brown]
                                   1                   at the request of [Brown’s] representative in February 2014 to the
                                                       extent that she assessed that [Brown] has no significant limitation in
                                   2                   the ability to understand, remember, and carry out simple instructions
                                                       and as otherwise consistent with the capacity for unskilled work. To
                                   3                   the extent that greater limitations are indicated, they are found to be
                                                       contradicted by the weight of the evidence with respect to the residual
                                   4                   functional capacity for simple routine tasks and are not adopted
                                                       herein. Dr. Thomsen’s opinion was based on a one-time evaluation
                                   5                   and appears to be based in large degree upon [Brown’s] subjective
                                                       complaints which have not been found consistent with the record.
                                   6

                                   7   AR 30.

                                   8            To the extent that the ALJ rejected Dr. Thomsen’s opinion, the Court finds that the ALJ

                                   9   failed to provide specific and legitimate reasons for doing so. The first reason, namely that Dr.

                                  10   Thomsen’s findings are based on a “one-time evaluation,” is not a specific and legitimate reason.

                                  11   Id. It is worth noting that the ALJ ascribed “substantial weight” to Drs. Gregg and Franco, who

                                  12   did not examine Brown. Id. Discounting Dr. Thomsen’s findings because they are based on a
Northern District of California
 United States District Court




                                  13   “one-time evaluation,” id., is “legally erroneous” because “[t]he ALJ’s rationale would render all

                                  14   examining opinions superfluous, and is contrary to the requirement that the ALJ consider all

                                  15   relevant evidence, including medical opinions of examining doctors.” Thompson v. Berryhill, No.

                                  16   17-305 (BAT), 2017 WL 4296971, at *3 (W.D. Wash. Sept. 28, 2017) (citing 20 C.F.R.

                                  17   § 416.945(a), which requires the ALJ to review “all of the relevant medical and other evidence”);

                                  18   Sorg v. Astrue, No. C09-5063 (KLS), 2009 WL 4885184, at *8 (W.D. Wash. Dec. 16, 2009)

                                  19   (holding that the ALJ improperly discounted a physician’s opinion because it was “based on a

                                  20   one-time evaluation,” reasoning that “just because [the physician] saw and evaluated [the] plaintiff

                                  21   one time does not alone invalidate any findings or opinions based thereon, particularly as the

                                  22   Commissioner himself often relies on such one-time evaluations in determining a claimant’s

                                  23   disability or lack thereof”); see also Tomasetti, 533 F.3d at 1041 (holding that the ALJ is required

                                  24   to consider “all medical opinion evidence,” citing 20 C.F.R. § 404.1527(b)).

                                  25            The second reason, namely that Dr. Thomsen’s findings are based in large part on Brown’s

                                  26   subjective complaints, is not a specific and legitimate reason to reject Dr. Thomsen’s findings. “If

                                  27   a treating provider’s opinions are based ‘to a large extent’ on an applicant’s self-reports and not on

                                  28   clinical evidence, and the ALJ finds the applicant not credible, the ALJ may discount the treating
                                                                                         31
                                   1   provider’s opinion.” Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (citing Tomasetti,

                                   2   533 F.3d at 1041). “However, when an opinion is not more heavily based on a patient’s self-

                                   3   reports than on clinical observations, there is no evidentiary basis for rejecting the opinion.” Id.

                                   4   (citing Ryan, 528 F.3d at 1199–1200). Here, the ALJ improperly discounted Dr. Thomsen’s

                                   5   findings because, in addition to utilizing Brown’s self-reports, Dr. Thomsen conducted a battery of

                                   6   tests and based her opinion in large part on those tests. Id. at 412–19. Dr. Thomsen also based her

                                   7   findings on her own observations as well as a review of Brown’s medical and personal history. Id.

                                   8   at 409–412.

                                   9          Accordingly, the ALJ erred when he failed to provide specific and legitimate reasons for

                                  10   discounting portions of Dr. Thomsen’s findings. Nor can this Court conclude this error was

                                  11   harmless, as “the circumstances of the case show a substantial likelihood of prejudice.” McLeod,

                                  12   640 F.3d at 888.
Northern District of California
 United States District Court




                                  13                 6. Ahmed El-Sokkary, Psy.D.
                                  14          Brown argues that the ALJ improperly weighed Dr. El-Sokkary’s findings. Brown’s Mot.

                                  15   at 13–15. The ALJ “afford[ed] little weight to the 2010 assessment by [Dr. El-Sokkary] in

                                  16   connection with a prior application to the extent [it is] inconsistent with this finding.” AR 30.

                                  17   The ALJ reasoned that “Dr. El-Sokkary assessed an ability for simple repetitive tasks but

                                  18   limitations that have not been established for the requisite period, even without considering

                                  19   substantial admitted drug and alcohol use during that prior period.” Id.

                                  20          As an initial matter, contrary to the ALJ’s assertion, it is not entirely clear that “Dr. El-

                                  21   Sokkary assessed an ability for simple repetitive tasks.” Id. As discussed above, Dr. El-Sokkary

                                  22   found that Brown would have difficulty in the workplace in terms of his ability to “understand,

                                  23   remember, and perform simple tasks” because Brown “struggled to maintain a sufficient level of

                                  24   concentration, persistence, and pace.” AR 276. Furthermore, Dr. El-Sokkary determined that

                                  25   Brown “struggled throughout the evaluation to adequately relate and interact and therefore would

                                  26   have difficulty appropriately interacting with supervisors and co-workers at this time.” Id. The

                                  27   Commissioner appears to concede that Dr. El-Sokkary’s findings are inconsistent with an

                                  28   assessment that indicates Brown is capable of performing simple work. See Comm’r’s Mot. at 8
                                                                                         32
                                   1   (“[T]o the extend that Dr. El-Sokkary’s opinion was relevant to [Brown’s] current disability

                                   2   application, . . . the record evidence supports the ALJ’s decision to discount the doctor’s opinion

                                   3   that [Brown] lacks the mental functioning capacity to even perform simple work.”).

                                   4           The first reason that the ALJ attributed little weight to Dr. El-Sokkary’s opinion, namely

                                   5   that his findings predate the alleged onset date, is a specific and legitimate reason to attribute little

                                   6   weight because, as discussed above, medical opinions that predate the alleged onset date are of

                                   7   “limited relevance.” Carmickle, 533 F.3d at 1165. It is important to note that the ALJ gave that

                                   8   reason independently of Brown’s substance abuse during the time of Dr. El-Sokkary’s evaluation

                                   9   because substance abuse is not a specific and legitimate reason to discount a physician’s findings.

                                  10   See Bustamante v. Massanari, 262 F.3d 949, 955 (9th Cir. 2001) (holding that “an ALJ must first

                                  11   conduct the five-step inquiry without separating out the impact of alcoholism or drug addiction”).

                                  12           Because the ALJ’s improper rejection of other medical evidence is sufficient reason to
Northern District of California
 United States District Court




                                  13   reverse the decision of the Commissioner and remand the matter for further administrative

                                  14   proceedings, the Court need not decide whether the ALJ’s characterization of Dr. El-Sokkary’s

                                  15   opinion constitutes error even despite the ALJ’s permissible decision to afford little weight to it as

                                  16   evidence predating the alleged onset date. The Commissioner is encouraged on remand to

                                  17   consider whether a closer reading of Dr. El-Sokkary’s opinions affects the outcome.

                                  18           The Court also need not reach the ALJ’s treatment of evidence from therapist Seth Page

                                  19   and social workers Jeremiah Maller and Kate Wadsworth, although the Commissioner is

                                  20   encouraged to consider their records on remand as well.

                                  21                 7. Natalie Aitchinson, M.D.
                                  22           Brown contends that the ALJ improperly rejected Dr. Aitchinson’s findings. Brown’s

                                  23   Mot. at 13. Dr. Aitchinson treated Brown in 2009, years before Brown’s alleged onset date in

                                  24   2013. AR 252–55. The ALJ did not mention Dr. Aitchinson in his decision. As discussed above,

                                  25   because Dr. Aitchinson’s medical evidence predates Brown’s alleged onset date, it is of “limited

                                  26   relevance.” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d at 1165. Also as discussed above,

                                  27   an ALJ errs when he fails to consider medical evidence that predates the alleged onset date

                                  28   because he is required to consider all of a claimant’s medical evidence. Williams, 493 F. App’x at
                                                                                          33
                                   1   868 (citations omitted). Accordingly, the ALJ erred in failing to address Dr. Aitchinson’s

                                   2   findings. Moreover, the Court cannot “confidently conclude,” see Marsh, 792 F.3d at 1173, that

                                   3   this error was harmless, as Dr. Aitchinson’s discharge summary from Willow Rock Adolescent

                                   4   Center discusses Brown’s “new onset of psyohosis [sic],” his violent behavior, and his “poor

                                   5   ability to perform activities of daily living.” AR 252–53.

                                   6                8. Luisito M. Roxas, M.D.
                                   7          Brown also contends that the ALJ erred by disregarding Dr. Roxas’s findings. Brown’s

                                   8   Mot. at 13. Dr. Roxas saw Brown in 2011, so his findings predate the alleged onset date in 2013.

                                   9   For the reasons discussed above, the ALJ erred when did not mention Dr. Roxas in his decision.

                                  10   Unlike Dr. Aitchinson, however, Dr. Roxas did not provide a diagnosis indicative of disability.

                                  11   Dr. Roxas noted that there was “[n]o evidence of psychosis” while Brown was hospitalized. AR

                                  12   294. Dr. Roxas further indicated that Brown’s “diagnosis is not really clear yet” and that he
Northern District of California
 United States District Court




                                  13   “need[ed] a psychiatric follow up.” Id. at 295. Accordingly, the Court concludes that the ALJ’s

                                  14   failure to discuss Dr. Roxas’s findings in his unfavorable decision was harmless because, even

                                  15   fully crediting Dr. Roxas’s testimony, the Court “can confidently conclude that no reasonable ALJ

                                  16   . . . could have reached a different disability determination.” Marsh, 792 F.3d at 1173 (quoting

                                  17   Stout, 454 F.3d at 1055–56).

                                  18                9. Mcheko Graves-Matthews, M.D.
                                  19          Brown argues that the ALJ erred when he improperly rejected Dr. Graves-Matthews’s

                                  20   findings. Brown’s Mot. at 13. Dr. Graves-Matthews saw Brown in 2012 while Brown was

                                  21   incarcerated at Santa Rita Jail. AR 510–14, 517. The ALJ did not address Dr. Graves-Matthews’s

                                  22   findings in his decision. As discussed above, because this evidence predates the alleged onset

                                  23   date, it is of “limited relevance.” Carmickle, 533 F.3d at 1165. Also as discussed above, however,

                                  24   an ALJ errs when he fails to consider medical evidence that predates the alleged onset date

                                  25   because he is required to consider all of a claimant’s medical evidence. Williams, 493 F. App’x at

                                  26   868 (citations omitted). The Court cannot “confidently conclude,” that the ALJ’s error of failing

                                  27   to address Dr. Graves-Matthews’s findings was harmless, cf. Marsh, 792 F.3d at 1173, as Dr.

                                  28   Graves-Matthews treated Brown for an increase in psychiatric symptoms, including paranoia,
                                                                                       34
                                   1   anxiety, and hallucinations. See, e.g., AR 510.

                                   2                                                       ***

                                   3          For the reasons discussed above, the Court concludes that the ALJ erred in improperly

                                   4   evaluating, or failing to evaluate, medical evidence from at least Drs. Thomsen, Aitchinson, and

                                   5   Graves-Matthews.

                                   6          D.    The ALJ Erred in Discrediting Brown’s Testimony
                                   7          “[T]he ALJ is responsible for determining credibility, resolving conflicts in medical

                                   8   testimony, and for resolving ambiguities.” Reddick, 157 F.3d at 722 (9th Cir. 1998). “The ALJ’s

                                   9   findings, however, must be supported by specific, cogent reasons.” Id. “In evaluating the

                                  10   credibility of a claimant’s testimony regarding subjective [symptoms], an ALJ must engage in a

                                  11   two-step analysis.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (citation omitted); see

                                  12   also Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).
Northern District of California
 United States District Court




                                  13          “First, the ALJ must determine whether the claimant has presented objective medical

                                  14   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  15   other symptoms alleged.” Ligenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal

                                  16   quotation marks and citation omitted); see also Molina, 674 F.3d at 1112.

                                  17          “Second, if the claimant meets this first test, and there is no evidence of malingering, the

                                  18   ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

                                  19   specific, clear and convincing reasons for doing so.” Ligenfelter, 504 F.3d at 1036 (internal

                                  20   quotation marks and citation omitted); see also Molina, 674 F.3d at 1112; Valentine v. Comm’r of

                                  21   Soc. Sec., 574 F.3d 685, 693 (9th Cir. 2009); Vasquez, 572 F.3d at 591–93 (concluding that an

                                  22   ALJ failed to provide “specific, clear, and convincing” reasons to support an adverse credibility

                                  23   determination). “General findings are insufficient; rather, the ALJ must identify what testimony is

                                  24   not credible and what evidence undermines the claimant’s complaints.” Berry v. Astrue, 622 F.3d

                                  25   1228, 1234 (9th Cir. 2010) (quoting Lester, 81 F.3d at 834); Treichler v. Comm’r of Soc. Sec.

                                  26   Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (“Although the ALJ’s analysis need not be extensive,

                                  27   the ALJ must provide some reasoning in order for us to meaningfully determine whether the

                                  28   ALJ’s conclusions were supported by substantial evidence.”).
                                                                                         35
                                   1          “In evaluating the credibility of pain testimony after a claimant produces objective medical

                                   2   evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective complaints

                                   3   based solely on a lack of medical evidence to fully corroborate the alleged severity of pain.”

                                   4   Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005). “An ALJ is not required to believe every

                                   5   allegation of disabling pain or other non-exertional impairment. However, to discredit a

                                   6   claimant’s testimony when a medical impairment has been established, the ALJ must provide

                                   7   specific, cogent reasons for the disbelief.” Orn v. Astrue, 495 F.3d 625, 635 (9th Cir. 2007)

                                   8   (internal quotation marks and citations omitted). The ALJ is required to “cit[e] the reasons why

                                   9   the [claimant’s] testimony is unpersuasive.” Id. (alterations in original; citations omitted).

                                  10   “Where, as here, the ALJ did not find affirmative evidence that the claimant was a malingerer,

                                  11   those reasons for rejecting the claimant’s testimony must be clear and convincing.” Id. (internal

                                  12   quotation marks and citations omitted).
Northern District of California
 United States District Court




                                  13          The ALJ satisfied the first step of the two-step inquiry regarding Brown’s testimony when

                                  14   he found that Brown’s “medically determinable impairments could reasonably be expected to

                                  15   cause the alleged symptoms.” AR 28; Ligenfelter, 504 F.3d at 1036. Second, because the ALJ did

                                  16   not identify any evidence of malingering, he was required to support his finding that Brown’s

                                  17   testimony was not credible with clear and convincing reasons. Ligenfelter, 504 F.3d at 1036. The

                                  18   ALJ failed to identify such reasons.

                                  19          The ALJ determined that “the evidence generally does not support the alleged loss of

                                  20   functioning.” AR 30. In support of this determination, the ALJ discussed that Brown has been

                                  21   able to seek employment, obtain a job (although he “was unable to keep the job due to the distance

                                  22   and lack of transportation”), attend Alcoholics Anonymous meetings and social events, go to the

                                  23   gym, enroll in college, and work on obtaining his general equivalency diploma. Id. This evidence

                                  24   is insufficient to undermine Brown’s complaints.

                                  25          “While a claimant need not ‘vegetate in a dark room’ in order to be eligible for benefits,

                                  26   the ALJ may discredit a claimant’s testimony when the claimant reports participation in everyday

                                  27   activities indicating capacities that are transferable to a work setting.” Molina, 674 F.3d at 1112–

                                  28   13 (citations omitted). Moreover, “[e]ven when those activities suggest some difficulty
                                                                                         36
                                   1   functioning, they may be grounds for discrediting the claimant’s testimony to the extent that they

                                   2   contradict claims of a totally debilitating impairment.” Id. (citations omitted). At best, the

                                   3   evidence in this case that the ALJ relies on suggests that Brown has been making steps towards

                                   4   successfully seeking employment. It does not, however, contradict his testimony that he is unable

                                   5   to successfully remain in competitive employment or show that he has made exaggerated claims

                                   6   about his limitations. See Valentine, 574 F.3d at 694 (holding that the ALJ provided clear and

                                   7   convincing reasons for rejecting a claimant’s testimony because the claimant’s activities of daily

                                   8   living showed that “the severity of his limitations were exaggerated”).

                                   9          As discussed above, Brown testified that he had worked on a part-time basis for relatively

                                  10   brief periods of time in restaurants. AR 44–46, 50. He testified that it was “difficult for [him] to

                                  11   focus and that the pace would sometimes be “too fast for [him] to actually concentrate and

                                  12   multitask.” AR 45. When work became too difficult for him, even though he was already
Northern District of California
 United States District Court




                                  13   working on a part-time basis, Brown testified that he would “ask for less hours.” Id.

                                  14          In Garrison v. Colvin, the Ninth Circuit cautioned against characterizing improved periods

                                  15   of mental health as indicating that a claimant is not disabled:

                                  16                  Cycles of improvement and debilitating symptoms are a common
                                                      occurrence, and in such circumstances it is error for the ALJ to pick
                                  17                  out a few isolated instances of improvement over a period of months
                                                      or years and to treat them as a basis for concluding that a claimant is
                                  18                  capable of working. . . . Reports of ‘improvement’ in the context of
                                                      mental health issues must be interpreted with an understanding of the
                                  19                  patient’s overall well-being and nature of her symptoms. . . . They
                                                      must also be interpreted with an awareness that improved functioning
                                  20                  while being treated and while limited environmental stressors does
                                                      not always mean that a claimant can function effectively in a
                                  21                  workplace.
                                  22   Garrison, 759 F.3d at 1017 (citations omitted). Accordingly, to the extent that the ALJ relies on a

                                  23   period of improvement, as shown by Brown’s ability “to participate in monthly and bi-weekly

                                  24   meetings to improve his overall health and well-being and to research and apply for jobs” as well

                                  25   as Brown’s report that “he was going to church, not drinking, and was able to focus and

                                  26   concentrate more than he ever had before,” it is insufficient refute Brown’s testimony. AR 30–31.

                                  27   While Brown’s symptoms may have improved for a period of time, Brown has also experienced

                                  28   periods in which his symptoms have increased, including as recently as April 2016. See, e.g., AR
                                                                                         37
                                   1   510 (becoming more symptomatic in November 2012), 548–51(increased symptoms in April

                                   2   2016). Lastly, this error was not harmless, as Brown’s testimony, if credited, could support a

                                   3   more restrictive RFC than assessed by the ALJ. McLeod, 640 F.3d at 888.

                                   4           E.   Whether the ALJ Erred at Steps Four and Five
                                   5           For the reasons discussed above, the ALJ erred when he improperly weighed the medical

                                   6   evidence and discredited Brown’s testimony. Those errors also infect his RFC determination at

                                   7   Step Four as well as his determination at Step Five that significant work exists in the national

                                   8   economy that Brown can perform. See, e.g., Lingenfelter, 504 F.3d at 1040–41 (holding that at an

                                   9   ALJ’s RFC determination was not based on substantial evidence because the ALJ failed to provide

                                  10   clear and convincing reasons for rejecting the claimant’s testimony and holding that substantial

                                  11   evidence did not support the ALJ’s determination at Step Five because the ALJ had relied on an

                                  12   erroneous RFC). Accordingly, the Court remands for reconsideration of Steps Four and Five as
Northern District of California
 United States District Court




                                  13   well.

                                  14           F.   Whether This Court Should Remand for Further Administrative Proceedings or
                                                    an Award of Benefits
                                  15

                                  16           “Usually, ‘[i]f additional proceedings can remedy defects in the original administrative

                                  17   proceeding, a social security case should be remanded.’” Garrison, 759 F.3d at 1019 (quoting

                                  18   Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981)). While the Social Security Act, however,

                                  19   gives courts the power “to affirm, modify, or reverse a decision by the Commissioner ‘with or

                                  20   without remanding the cause for a rehearing,’” Brown has only requested remand for further

                                  21   administrative proceedings, and it is not clear that any other outcome would be appropriate on this

                                  22   record. Id. (quoting 42 U.S.C. § 405(g)) (emphasis added in Garrison); see Reply at 13.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                        38
                                   1   IV.    CONCLUSION

                                   2          For the reasons stated above, the Court GRANTS Brown’s Motion for Summary

                                   3   Judgment, DENIES the Commissioner’s Motion for Summary Judgment, and REMANDS this

                                   4   case for further administrative proceedings consistent with this order.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 29, 2018

                                   7                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   8                                                   Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        39
